PENDLETON, President,
delivered the resolution of the Court to the following effect:
The circumstances to be enquired' into, under the last clause in the act of Assembly, in order to overrule the legal scale, must be such as arise in the contract sued on, shewing tbe parties, at that time, contracted on the idea of no depreciation, or one different from the legal scale.
In the case of bonds, the circumstances, if admitted at all, must be very strong to induce a departure. Pleasants v. Bibb, 1 Wash. 8, had a strong appearance on the bond itself of a prior contract not changed; and, this confirmed by other written testimony.
But, here the bond has a .different aspect. The interest is to commence at a future day, and the payment is to be made at another day, still more remote; and, whatever might have been the contract in 1776, the parties may have contemplated in 1777, an existing or probable depreciation, and increased the sum accordingly.
*216The Courts were right in rejecting the evidence of the conti’aet 1776, as wholly immaterial; and, therefore, upon the merits, we deny the motion for a supersedeas,*

[* Skipwith v. Clinch, 2 Call, 253.]